Title: To George Washington from Major General Robert Howe, 4 March 1780
From: Howe, Robert
To: Washington, George


          
            Dear sir
            Highlands [N.Y.] 4th march 1780
          
          I have this moment heard from —— an Extract of whose letter I send you, and also a Copy of one written to him sign’d as you will find by perusing it, the original of which I have receiv’d but must return to —— as he desires to have it again. I Earnestly wish the news respecting the British Fleet may be true, nor do I wholly discredit it, as I have had the Same intelligence from several hands. As he Expects his Emissary up again, and as your Excellency may wish Certain answers to be made to their enquiries, now sent which may not suggest them selves to me, I send by express that I may hear from you in time, and also to give you the Earliest information of the objects of their Enquiry, as it may give some Idea of their designs, & govern your measures to counteract them. I have written to —— to be informd particularly what was the contents of his letter to them,

and expressive of surprise that he had not sent a Copy, tho’ I doubt not the omission was unintentional, but the check was necessary that it might not be repeated. I found & find, things here in a situation not Satisfactory; our supply of Provision not above ten or twelve days forward, and the situation of the Roads very obstructive to the transportation, Every possible Efforts & Exertions have been, and shall be made, & I hope success will crown our Endeavours. pointed orders have been written and Reiterated to Commissaries of Every sort, and I am Encouraged to think with good Effect, The states, have Exerted themselv[e]s in a manner spirited & Patriotic, and Colo. Hay deserves for his Conduct more than I can Express. Our number of Effectives at present are under two thousand, too small by many, for so important a Post, the Discipline in Cantonments (according to Custom) not so Exact or strict as it ought to be, and as it shall be, before long, for I am attending to it, from the Individual to the Aggregate, I need not mention to your Excellency that this last Paragraph is for no Eye but yours I shall do my self the Honour to write to your Excellency more fully in a few days, at present I shall not to detain the Express. The Engineers have orders to Report what they want and they will have every assistence in my power. A Fatigue has been already order’d, and are at work at West point. depend upon my Every Effort as my Duty my Ambition and inclination Combine to impell me. With Every wish for your happiness I have the Honour to be with the Greatest Respect Dear sir your Excellency’s affectionate & most obt servt
          
            Robt Howe
          
        